UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJuly 31, 2010 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number000-27397 INOVA TECHNOLOGY INC. (Exact name of small business issuer in its charter) Nevada 98-0204280 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2300 W. Sahara Ave. Suite 800 Las Vegas, NV89102 (Address of principal executive offices) (800) 757-9808 (Postal Code) (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filler”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated Filer ¨ Non-accelerated Filer ¨ Smaller reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No State the number of shares of outstanding of each of the issuer’s classes of common equity, as of September 14, 2010: 2,816,915 Table of Contents Inova Technology Inc. Form 10-Q Table of Contents PART I Page Item 1. Financial Statements 3 Item 2. Management Discussion and Analysis of Financial Condition and Result of Operations 11 Item 4. Submission of Matters to a Vote of Security Holders 12 PART II Item 1. Legal Proceedings 13 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Other Information 13 Item 5. Exhibits 13 Signatures 14 Table of Contents Item 1. Financial Statements INOVA TECHNOLOGY, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) July 31, 2010 April 30, 2010 ASSETS Current assets Cash $ $ Accounts receivable, net of allowance of $0 and $0 Contract receivables, net of allowance of $21,822 and $21,832 Other receivable Inventory Cost in excess of billing Prepaid and other current assets Total current assets Fixed assets, net Revenue earning equipment, net Intangible assets, net Goodwill Other Assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accrued liabilities Deferred income Derivative liabilities Notes payable - related parties Notes payable, net of unamortized discount of $112,027 and $134,816 Total current liabilities Notes payable - net of current maturities Notes payable - related parties, net of current maturities Total liabilities Stockholders' deficit Common stock, $0.001 par value; 7,500,000 shares authorized; 2,816,915 and 2,816,915 shares issued and outstanding Additional paid-in capital Non-controlling interest Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to consolidated financial statements 3 Table of Contents INOVA TECHNOLOGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the three months ended ended July 31, 2010 and 2009 (Unaudited) Restated Revenues $ $ Cost of revenues ) ) Selling, general and administrative ) ) Depreciation & amortization expense ) ) Operating income (loss) Other income (expense): Other income - Gain (loss) on derivative liabilities ) Interest expense ) ) Net income (loss) $ $ ) Net income (loss) per share Basic $ $ ) Diluted $ $ ) Weighted average common shares Basic Diluted See accompanying notes to consolidated financial statements 4 Table of Contents INOVA TECHNOLOGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the three months ended July 31, 2010 and 2009 (Unaudited) Restated CASH FLOWS OPERATING ACTIVITIES Net loss $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation expense Amortization expense - loan discounts, deferred financing costs and intangibles) Amortization expense - intangible Paid-in kind interest - Loss on sale of assets - Stock issued for services - Derivative (gain) loss ) Changes in operating assets and liabilities: Accounts receivable ) Other receivable ) - Inventory ) Cost in excess of billing ) Prepaid expenses and other current assets ) Other assets - Accounts payable ) Accrued expenses ) Deferred income ) Net cash provided by (used in) operating activities of operations CASH FLOW INVESTING ACTIVITIES Purchase of fixed assets ) - Net cash used in investing activities ) - CASH FLOW FINANCING ACTIVITIES Proceeds from notes payable ) Repayments made on notes payable - ) Proceeds from notes payable - related parties - Repayments made on notes payable - related parties - - Net cash used in financing activities ) ) NET CHANGE IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL INFORMATION: Interest paid $ $ Income taxes paid $ $ NON-CASH INVESTING AND FINANCING ACTIVITIES: Reclassification of derivative liability to notes payable $ $ - Cumulative effect of change in accounting principle-reclassification of derivative liability - Reclassification of derivative liabilities to APIC - Discount on notes payable from derivative liabilities - See accompanying notes to consolidated financial statements 5 Table of Contents INOVA TECHNOLOGY, INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 –BASIS OF PRESENTATION The accompanying unaudited interim consolidated financial statements of Inova have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission and should be read in conjunction with the audited financial statements and notes thereto contained in Inova’s latest Annual Report filed with the SEC on Form 10-K. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.Notes to the consolidated financial statements that would substantially duplicate the disclosure contained in the audited financial statements for the most recent fiscal year as reported in Form 10-K have been omitted. Fair Value Measurements ASC 820 defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements. As defined in ASC 820, fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price). The Company utilizes market data or assumptions that market participants would use in pricing the asset or liability, including assumptions about risk and the risks inherent in the inputs to the valuation technique. These inputs can be readily observable, market corroborated, or generally unobservable. The Company classifies fair value balances based on the observability of those inputs. ASC 820 establishes a fair value hierarchy that prioritizes the inputs used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to unobservable inputs (level 3 measurement). As of July 31, 2010, Inova measured its derivative liabilities using Level 2 inputs as defined by ASC 820 with a total fair value of $1,756,646. Reclassifications Certain prior year amounts have been reclassified to conform to the current year presentation. Restatements The consolidated statements of operations and cash flows for the three months ended July 31, 2009 have been restated due to errors discovered in April 2010. See Note 7 for details. NOTE 2 – GOING CONCERN As shown in the accompanying consolidated financial statements, we have incurred recurring losses from operations, have an accumulated deficit, negative working capital and are in default on the majority of our notes payable as of July 31, 2010. These conditions raise substantial doubt as to our ability to continue as a going concern. The consolidated financial statements contained herein do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should we be unable to continue in existence. Our ability to continue as a going concern is dependent upon our ability to generate sufficient cash flows to meet our obligations on a timely basis, to obtain additional financing as may be required, and ultimately to attain profitable operations. However, there is no assurance that profitable operations or sufficient cash flows will occur in the future. Management is trying to raise additional capital through sales of stock and refinancing debt. 6 Table of Contents NOTE3– RELATED PARTY TRANSACTIONS Loans payable from related parties consists of advances from existing shareholders. These notes are unsecured, bear interest at 7%, and are due in May 21, 2017. The amount due to Southbase, a Company owned by Inova’s controlling shareholder, is $142,532. Seller notes with a balance of $1,500,000 relate to the Desert Communications, Inc. purchase. They have interest rates of 18%, are secured and are due in December of 2010. In addition, the Desert sellers are owed $150,000 under a working capital facility established during fiscal 2010 with an interest rate of 18%, due December, 2010. NOTE4 - DERIVATIVE LIABILITIES & ADDITIONAL CONVERTIBLE NOTE ASC 815-40 Put Warrant Liabilities Under ASC 815-40 “Put Warrants”, warrants for put shares should be classified as liabilities and measured at fair value at the end of each reporting period with the change in fair value recorded to earnings.As a result, the fair value of the warrants granted to Inova’s debt holders in prior years were recorded asderivative liabilities at inception.These liabilities are subsequently measured at fair value at the end of each reporting period with the changes recorded to earnings.As of July 31, 2010, Inova had $1,399,613 of derivative liabilities as a result of these provisions. Boone Convertible Put Exercise Notes Inova determined that the instruments embedded in a convertible put note exercised by Boone during fiscal 2010 should be classified as liabilities and recorded at fair value due to their being no explicit limit to the number of shares to be delivered upon settlement of the above conversion options. During the quarter ended July 31, 2010, Boone exercised warrants to purchase 1,505,572 shares of Inova common stock and 125.80 shares of Desert common stock.Contemporaneously, Boone exercised the related put options, requiring Inova to repurchase the warrants shares from Boone for $1,515,900.Under the put option agreement, if Inova fails to repurchase the warrant shares from Boone, the put option liability will become a convertible note.Inova did not repurchase the warrant shares and accordingly, the put option became a convertible note during the quarter ended July 31, 2010. The note is convertible into shares of Desert common stock at an amount equal to (A) 350% of Desert’s EBITDA for the 12 full-months preceding such date, minus (i) the aggregate amount of Desert’s indebtedness to the initial Holder at such date and (ii) the aggregate amount of the Company’s indebtedness to the Desert Sellers at such date, divided by (B) the total number of issued and outstanding shares of common stock at such date. The note is also convertible into shares of Inova common stock at the lower of (i) $1.50 per share of Inova common stock and (ii) the lowest per share price of Inova common stock conversion price in effect at April 22, 2010 in any warrant, option, convertible note or other instrument that has been issued by Inova or that is otherwise convertible or exchangeable into Inova, after taking into effect any applicable reset or other conversion or exchange price adjustments. The conversion options are subject to reset provisions that can reduce the conversion prices based on subsequent equity or rights offerings by Desert or Inova below the prices above.As a result of the exercise, the put option liability was transferred from derivative liabilities to notes payable during the quarter. Because the number of shares to be issued upon settlement cannot be determined under these instruments, Inova cannot determine whether it will have sufficient authorized shares at a given date to settle any other of its share-settleable instruments.As a result of this, under ASC 815-15 “Accounting forDerivative Financial Instruments Indexed to and Potentially Settled in, a Company's Own Stock” (formerly EITF 00-19), the conversion options noted above and all other share-settleable instruments are classified as liabilities.Inova has two conversion options embedded in notes payable agreements and 76,407 warrants to purchase Inova common stock that are classified as liabilities as a result of the provisions of the convertible put notes.As of July 31, 2010, Inova had $357,033 of derivative liabilities as a result of these provisions. 7 Table of Contents The following table summarizes the derivative liabilities included in the consolidated balance sheet: Derivative Liabilities Balance at April 30, 2010 $ Reclassification of derivative liabilities to notes payable ) Change in fair value ) Balance at July 31, 2010 $ Valuation Models Inova values its warrant derivatives and simple conversion option derivatives using the Black-Scholes option-pricing model. Assumptions used include (1) 3% risk-free interest rate, (2) warrant life is the remaining contractual life of the warrants, (3) expected volatility 261% to 390%, (4) zero expected dividends (5) exercise prices as set forth in the agreements, (6) common stock price of the underlying share on the valuation date, and (7) number of shares to be issued if the instrument is converted. Inova valued the conversion options and reset provisions under its convertible put exercise note with Boone using a Monte Carlo simulation model utilizing present value and various probabilities of events. Assumptions used include (1) 0.55% risk free rate, (2) conversion prices as set forth in the agreement, (3) expected Inova stock price volatility of 261%, (4) expected Desert stock price volatility of 25%, and (6) common stock price of the underlying share on the valuation date. Inova valued the note as a combination of the underlying debt payment and series of two options. Since the options are mutually exclusive, the Monte Carlo simulation was used to estimate when either of the options is exercisable. When both are exercisable Inova assumed that the more valuable of the two would be exercised. NOTE5–SEGMENT INFORMATION Inova has three reportable segments, one providing IT solutions and services (Edgetech Services, Inc.), one providing network solutions (Desert Communications, Inc.) and one which manufactures standards compliant and durable RFID (Radio Frequency Identification) equipment (Trakkers, LLC & RightTag, Inc). Operating segments are defined as components of an enterprise about which separate financial information is available that is evaluated regularly in deciding how to allocate resources and in assessing performance. The following table presents three month segment information: Trakkers, LLC & Edgetech Desert RightTag, Inc. Services, Inc. Communications, Inc. Corporate Total Revenues $ $
